EXHIBIT 10.1

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

1997 LONG-TERM INCENTIVE PLAN

(Fourth Amendment)

This Fourth Amendment (this “Fourth Amendment”) to the Worthington Industries,
Inc. Amended and Restated 1997 Long-Term Incentive Plan (as previously amended,
the “Plan”) is adopted as of June 26, 2019, subject to shareholder approval.

WHEREAS, pursuant to Section 12 of the Plan, the Board of Directors (the
“Board”) of Worthington Industries, Inc. (the “Company”) may amend the Plan,
with the approval of the shareholders of the Company, in order to increase the
total number of common shares reserved for the purpose of the Plan; and

WHEREAS, the Board desires to amend the Plan to increase the total number of
common shares reserved for the purpose of the Plan and to make other
administrative changes to reflect current Company practices;

NOW, THEREFORE, the Board hereby amends the Plan, subject to and effective upon
approval by the shareholders of the Company, as follows:

 

 

1.

The first and second paragraphs of Section 3(b) of the Plan are hereby deleted
in their entirety and the following two paragraphs are substituted therefor:

 

The maximum number of Shares in respect of which Awards may be granted under the
Plan, subject to adjustment as provided in Section 3(c) of the Plan, shall be
8,000,000.  Notwithstanding the foregoing, no Participant may be granted Awards
in any one calendar year with respect to more than 200,000 Shares.  No Awards of
Incentive Stock Options may be made after 2007.

 

For the purpose of computing the total number of Shares available for Awards
under the Plan, there shall be counted against the foregoing limitations the
number of Shares subject to issuance upon exercise or settlement of Awards as of
the dates on which such Awards are granted.  Shares which were previously
subject to Awards shall again be available for Awards under the Plan if any such
Awards are forfeited, terminated, expire unexercised, settled in cash or
property other than Shares or exchanged for other Awards including any
withholding of Shares to pay taxes (to the extent of such forfeiture,
termination, withholding or expiration of such Awards), or if the Shares subject
thereto can otherwise no longer be issued.  Any Shares which are used as full or
partial payment to Worthington by a Participant of the option price of Shares
upon exercise of an Option shall again be available for Awards under the Plan;
provided, however, that any Shares which are the subject of Options or of Stock
Appreciation Rights granted on or after September 26, 2013, shall not again be
available for Awards under the Plan, even if such Option or Stock Appreciation
Right is forfeited, terminated, expires unexercised, settled in cash or property
other than Shares or exchanged for another Award or the Shares subject to such
Option or Stock Appreciation Right can otherwise no longer be issued.

 

IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to the Plan to
be executed by the Company’s duly authorized officer on June 26, 2019.

 

WORTHINGTON INDUSTRIES, INC.

 

 

By:

/s/Dale T. Brinkman

Name:

Dale T. Brinkman

Title:

Senior Vice President-Administration, General Counsel & Secretary

 